DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 02/22/2022.
B.	Claims 1-16 remains pending.  



Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
	
Claim Rejections – 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


2.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robarts et al. (US PGPUB 2007/0265089; pub date: 11/15/2007) (hereinafter Robarts) in view of Nasiri et al. (US PGPUB 2009/0262074; filing date: 3/4/2009) (hereinafter Nasiri) in further view of Templeman, James N. (US Pub 2007/0003915), herein referred to as “Templeman”.

As to claims 1 and 9,   Robarts teaches a method of facilitating interaction, via a device, with a simulated object that is associated with a physical object at a physical location in a real environment (see Abstract, “provide a Simulated Phenomenon Interaction System "SPIS," which enables a user to incorporate simulated phenomena into the user's real world environment by interacting with the simulated phenomena.”; see [0003] next physical item; see [0039] associated with the user's current physical world, such as persons, objects, places, and events. For example, a simulated phenomenon may be a ghost, playmate, animal, particular person, house, thief, maze, terrorist, bomb, missile, fire, hurricane, tornado, contaminant, or other similar real or imaginary phenomenon, depending upon the context in which the SPIS is deployed; see Fig. 1 and [0040], showing users 101-103 interacting with simulated objects 110-112 via SPIS; 110 is a physical entity of a meter object; see Fig 2 showing the interaction to a simulation engine via a mobile device), the method comprising: 
obtaining a location data of the device while displaying images obtained by a camera of the device (
see [0187] Currently some location-based systems rely on generating the necessary location data by making estimations based on Geographic Information System (GIS) reference data. Other systems rely on in-person inspections by individuals who assess locale appropriateness and, if necessary, determine location specifications; 
see [0188] An accurate city map referenced with a location grid, e.g., longitude/latitude will often suffice to determine locations on which to base an SP location in such a system. For example, the intersection of major cross streets, an object such as a fountain in a park, or a geographic feature such as a mountain peak will provide sufficient accuracy for this low level of resolution; 
see [0190]-[0193], use “auto-localization” technique to determine location using absolute (real-world) location information; determining and interpreting movement of the mobile device user(s) and SP(s) according to the localized grid. For example, the Simple Game requires a single point on which to establish the association between the virtual playfield and the user's immediate vicinity; 
see [0022] and [0110], FIG. 16 is an example illustration of an example field of vision on a display of a wearable device; Using SPIS technology, the user can see real world objects 1603 and simulated phenomena 1604 within the field 1602 [images by a camera];
see [0184] using built-in cameras, a physical pattern on a real-world object can be detected by the mobile device; as stated above, device location is obtained while camera image is displayed);
in response to determining that the location data obtained by the device satisfies a criterion specifying where the simulated object associated with a physical object
see [0003] These games detect a current location of a mobile device and deliver "clues" to help the user find a next physical item (like a scavenger hunt);
see [0039] associated with the user's current physical world, such as persons, objects, places, and events. For example, a simulated phenomenon may be a ghost, playmate, animal, particular person, house, thief, maze, terrorist, bomb, missile, fire, hurricane, tornado, contaminant, or other similar real or imaginary phenomenon [e.g., an animal, particular person, house or thief as stated above are examples of simulated object associated with a physical object];
see [0044]-[0045] and Fig. 3, As the player travels around the park, the ghosts are detected (and can be captured) depending upon the actual physical location of the player in the park,  for example, as shown in Fig. 3, the detected or searched simulated objects are within 300 ft based on a user input [e.g., “show me where all the ghosts are” as satisfying a criterion with respect to the location of the device]; 
see [0022] and [0110], FIG. 16 is an example illustration of an example field of vision on a display of a wearable device; Using SPIS technology, the user can see real world objects 1603 and simulated phenomena 1604 within the field 1602 [images by a camera];
see Fig. 16 showing 1603 as house and truck as simulated object associated with physical object and based on a characteristic of the physical object;
see Fig. 18 showing the relative locations for User Location 1803 and Simulated Phenomena (SP) Location 1804);

Robarts teaches detecting an external stimulus to adjust the presentation of the simulated environment as below (
allowing a user's actions to influence the behavior of the simulated phenomenon including the simulated phenomenon's simulated responses to interactions with the simulated phenomenon. In addition, the user's actions may influence or modify a simulation's narrative, which is used by the SPIS to assist in controlling interactions with the simulated phenomenon, thus providing an enriched, individualized, and dynamic experience to each use [as external stimulus];
see [0041], The narrative is potentially dynamic and influenced by players' actions, external personnel, as well as the phenomena being simulated;
see Fig. 5 and [0047] about using a ‘vacuuming operation” to capture  a ghost [e.g., another example of the manipulation of an SP as external stimulus]; 
see Fig. 7 and [0066]-[0068], Environment Model 705 and Environment 709; Environment model 705 may comprise state and logic that dictates how attribute values that are sensed from the environment influence the simulation engine responses [as another type of external stimulus];
see Fig. 9 and [0080] about the step 901 “Sense environment attributes values”; see Fig. 12 and [0091] about the Environment Sensors 1203; see Fig. 13 and [0094]-[0095] showing and describing steps 1306 and 1310 about determining and invoking manipulation process for an SP; see Fig. 22 and [0126] about the flow diagram of an example manipulation interaction routine).

Robarts suggests, however, does not expressively teach detecting “motion of the device” to adjust a perspective of the simulated environment as recited in the following limitation of “in response to detecting a motion of the device, automatically adjusting the simulated object according to the motion of the device” (see [0042] The mobile device is typically used by an real-world physical characteristics, such as physical orientation of the mobile device--e.g., whether the device is pointing at a particular object or at another mobile device, or, for example, how fast the operator of the device is moving (velocity) or the direction of travel (bearing)).

In the same field of endeavor of detecting device motion, Nasiri teaches in response to detecting motion of the device, automatically adjusting a perspective simulated environment presented on the device according to the motion of the device (see [0024]-[0029], [0040], [0060]-[0064] and [0113]-[0116] a set of motion sensors sensing rotational rate around at least three axes and linear acceleration along at least three axes, and a subsystem which, based on motion data derived from at least one of the motion sensors, is capable of facilitating interaction with the device; including many different types of device motion; thus, with a device motion, a perspective of the simulated environment is adjusted automatically accordingly to the detected motion of the device; for example, see Figs. 4A-4C and [0071]-[0081] for panning and zooming of content using device motion; see Figs. 5A-5D and [0098]-[0099] for the manipulation of a displayed map using device motion; see Figs. 6A-7C and [0100]-[0112] for scrolling displayed elements using device motion; see Figs. 8A-8C and [0127] of image rotation based on the device motion; see Figs. 9A-9C and [0169]-[0171] for a motion sensing system).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Robarts and Nasiri before him at the time of the invention was made, to modify the feature of interacting with simulated phenomena taught by Robarts to include the feature of detecting a device motion and adjusting the images accordingly on the display taught by Nasiri see Figs. 4A-4C and [0071]-[0081]; see Figs. 5A-5D and [0098]-[0099]; see Figs. 6A-7C and [0100]-[0112]; see Figs. 8A-8C and [0127]; see Figs. 9A-9C and [0169]-[0171]).

Robarts teaches “wherein the simulated object is based on a characteristic of the physical object (see [0039] associated with the user's current physical world, such as persons, objects, places, and events. For example, a simulated phenomenon may be a ghost, playmate, animal, particular person, house, thief, maze, terrorist, bomb, missile, fire, hurricane, tornado, contaminant, or other similar real or imaginary phenomenon [e.g., an animal, particular person, house or thief as stated above are examples of simulated object associated with a physical object and based on a characteristic of the physical object by emulating its shape or image]; see Fig. 16 showing 1603 as house and truck each as a simulated object associated with a physical object and each is based on a characteristic of the physical object by emulating the shape or image of the house or truck).

Robarts as modified by Nasiri does not specifically teach detection of a characteristic of physical object and updated according to motion of said object; however in the same field of endeavor Templeman teaches detecting a characteristic of the physical object, the detected characteristic of the physical object being changed according to change of a motion of the device: and automatically adjusting the simulated object based on a change of the detected characteristic of the physical object (par. 54 automatic translation of action taken on physical object, users foot, leg and even props as an obvious inclusion will display the simulated avatar graphic and simulated prop (par. 26) within the virtual environment as the user manipulates 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine Templeman into Robarts as modified by Nasiri; because it would be desirable to have a system for the realistic simulation of walking around in a virtual environment that operates effectively while a user is seated (par.16 Templeman).


As to claims 2 and 10, Robarts-Nasiri teaches further comprising: detecting an external stimulus occurring in the real environment surrounding the device, wherein the external stimulus comprises environmental factors of the real environment (see Robarts, see [0038] The Simulated Phenomena Interaction System is a computer-based environment that can be used to offer an enhanced gaming, training, or other simulation experience to users by allowing a user's actions to influence the behavior of the simulated phenomenon including the simulated phenomenon's simulated responses to interactions with the simulated phenomenon. In addition, the user's actions may influence or modify a simulation's narrative, which is used by the SPIS to assist in controlling interactions with the simulated phenomenon, thus providing an enriched, individualized, and dynamic experience to each use [as external stimulus];
see [0041], The narrative is potentially dynamic and influenced by players' actions, external personnel, as well as the phenomena being simulated;
see Fig. 5 and [0047] about using a ‘vacuuming operation” to capture  a ghost [e.g., another example of the manipulation of an SP as external stimulus]; 

see Fig. 9 and [0080] about the step 901 “Sense environment attributes values”; see Fig. 12 and [0091] about the Environment Sensors 1203; see Fig. 13 and [0094]-[0095] showing and describing steps 1306 and 1310 about determining and invoking manipulation process for an SP; see Fig. 22 and [0126] about the flow diagram of an example manipulation interaction routine; since the displayed and manipulated simulated object is in proximity to the player, it teaches a detected external stimulus occurring in the real environment surrounding the mobile device).

As to claims 3 and 11,  Robarts teaches further comprising: detecting whether the external stimulus is changed; and in response to detecting whether the external stimulus is changed, adjusting the simulated object (see [0038] The Simulated Phenomena Interaction System is a computer-based environment that can be used to offer an enhanced gaming, training, or other simulation experience to users by allowing a user's actions to influence the behavior of the simulated phenomenon including the simulated phenomenon's simulated responses to interactions with the simulated phenomenon. In addition, the user's actions may influence or modify a simulation's narrative, which is used by the SPIS to assist in controlling interactions with the simulated phenomenon, thus providing an enriched, individualized, and dynamic experience to each use [as external stimulus];
see [0041], The narrative is potentially dynamic and influenced by players' actions, external personnel, as well as the phenomena being simulated;
see Fig. 5 and [0047] about using a ‘vacuuming operation” to capture  a ghost [e.g., another example of the manipulation of an SP as external stimulus]; 

see Fig. 9 and [0080] about the step 901 “Sense environment attributes values”; see Fig. 12 and [0091] about the Environment Sensors 1203; see Fig. 13 and [0094]-[0095] showing and describing steps 1306 and 1310 about determining and invoking manipulation process for an SP; see Fig. 22 and [0126] about the flow diagram of an example manipulation interaction routine, it teaches a detected external stimulus occurring in the real environment surrounding the mobile device or by the user action; when it is changed, the simulated object is adjusted accordingly).

As to claims 4 and 12,  Robarts teaches further comprising: detecting whether the external stimulus is changed; and in response to detecting whether the external stimulus is changed, providing another simulated object with the images obtained by the camera (see [0038] The Simulated Phenomena Interaction System is a computer-based environment that can be used to offer an enhanced gaming, training, or other simulation experience to users by allowing a user's actions to influence the behavior of the simulated phenomenon including the simulated phenomenon's simulated responses to interactions with the simulated phenomenon. In addition, the user's actions may influence or modify a simulation's narrative, which is used by the SPIS to assist in controlling interactions with the simulated phenomenon, thus providing an enriched, individualized, and dynamic experience to each use [as external stimulus];
see [0041], The narrative is potentially dynamic and influenced by players' actions, external personnel, as well as the phenomena being simulated;
see Fig. 5 and [0047] about using a ‘vacuuming operation” to capture  a ghost [e.g., another example of the manipulation of an SP as external stimulus]; 

see Fig. 9 and [0080] about the step 901 “Sense environment attributes values”; see Fig. 12 and [0091] about the Environment Sensors 1203; see Fig. 13 and [0094]-[0095] showing and describing steps 1306 and 1310 about determining and invoking manipulation process for an SP; see Fig. 22 and [0126] about the flow diagram of an example manipulation interaction routine; since the displayed and manipulated simulated object is in proximity to the player, it teaches a detected external stimulus occurring in the real environment surrounding the mobile device or by the user action; the proximity sensor would detect another simulated object to be included in the simulation environment when the external stimulus is changed;
for example, see [0044]-[0045] and Fig. 3, As the player travels around the park, the ghosts are detected (and can be captured) depending upon the actual physical location of the player in the park, for example, as shown in Fig. 3, the detected or searched simulated objects are within 300 ft based on a user input [e.g., “show me where all the ghosts are” as satisfying a criteria with respect to the location of the device; as the location is changed, the new simulation object will be detected and displayed accordingly).

As to claims 5 and 13, Robarts teaches wherein the simulated object comprising at least one indication for indicating a destination of the device (see [0050] e.g., the SPIS acts as a "guide" by placing SPs in locations (relative to the user's physical location in the park) that are strategically located relative to the desired physical destination. The narrative, as evidenced by the SPs behavior and responses, encourages the user to go after the strategically placed SPs. The user is thus "led" by the SPIS to the desired physical destination and encouraged to engage in desired behavior (such as paying for the ride) by being "rewarded" by the SPIS 

As to claims 6 and 14, Robarts teaches further comprising: providing an user interface including a map while providing the simulated object (see [0102] a map shows an inside of the building and indicate an approximate location of the SP on the map; see Fig. 3 showing one example of the detection of SPs within a range of 300 ft on a map; see [0188] An accurate city map referenced with a location grid, e.g., longitude/latitude will often suffice to determine locations on which to base an SP location in such a system. For example, the intersection of major cross streets, an object such as a fountain in a park, or a geographic feature such as a mountain peak will provide sufficient accuracy for this low level of resolution; see [0190]-0[193], use “auto-localization” technique to determine location using absolute (real-world) location information; determining and interpreting movement of the mobile device user(s) and SP(s) according to the localized grid. For example, the Simple Game requires a single point on which to establish the association between the virtual playfield and the user's immediate vicinity; see Fig. 15 and [0106]-[0109], displaying a map like “grid”; e.g., in [0109], A device might also be able to sense its location in the physical world based upon a signal "grid" as provided, for example, by GPS-enabled systems. A GPS-enabled mobile device might be able to sense not only that it is in a physical region, such as receiving transmissions from transmitter #5, but it also might be able to determine that it is in a particular rectangular grid within that region, as indicated by rectangular regions #6-9 [map like region]; see Fig. 16 showing another example of “map” like display providing the simulated object; see Fig. 18 showing that the locations of a user (real user) and an SP (can be a real or simulated user, e.g. the Lucky Ghost in Fig. 5) on the “map” like display).

As to claims 7 and 15, Robarts teaches further comprising: continuously or periodically determining updated locations of the device; identifying an updated set of simulated objects available for access based on the updated locations; and accordingly presenting the updated set of simulated objects in a simulated environment (see Fig 8 and [0079], step 802 “Characterize device” including the updated location data; in [0079] about this feature and ‘update to the state or attributes of some entity in the SPIS”; see Fig. 14 and [0099], Detection flow diagram, the step 1405 ‘Invoke Detect Sensitivity Function’, and the step 1408 ”Continuous detection mode”; in [0099] describing that the current state of an SP (an SP can be a users’ device) is updated after detection; see [0115], “device’s’ location can be updated”; also see Fig. 20 with [0122]-[0123] and Fig.21 with [0124]-[0125] about the same feature; also see [0045] and Fig. 3, As the player travels around the park, the ghosts are detected (and can be captured) depending upon the actual physical location of the player in the park [e.g., updates the device location while the player travels around],  for example, as shown in Fig. 3, displaying the detected or searched simulated objects within 300 ft relative to the device’s updated location as “accordingly presenting the updated set of simulated objects in a simulated environment”).

As to claims 8 ad 16, Robarts teaches wherein, the device includes a wearable device (see [0029] FIG. 16 is an example illustration of an example field of vision on a display of a wearable device; see [0097] mobile devices may be used with the SPIS included cell phones, PDAs, GPS portable computing devices, infrared devices, 3-D wireless (e.g., head-mounted) glasses, virtual reality devices, other handheld devices and wearable devices, and basically any mobile or portable device capable of location sensing; see [0118] a wearable display device, such as Wireless 3D Glasses).




(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    211
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178  
March 10, 2022